DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 6/1/22, are acknowledged and accepted.
Allowable Subject Matter
Claims 1-16, 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses an apparatus for displaying a three-dimensional image, said apparatus comprising: a light field generating unit, which is configured to receive an incident light beam and generate a three-dimensional light field; and an image revealing medium, which is arranged to receive the three-dimensional light field generated by the light field generating unit, wherein the image revealing medium comprises a fluid with bubbles or particles suspended in the fluid, wherein the bubbles or particles have a size in the range of 40-500 nm,  the prior art fails to teach or reasonably suggest,  that the bubbles or particles cause scattering of light based on at least one of Tyndall scattering or Rayleigh scattering for forming the three-dimensional image, in combination with the other limitations of claim 1.
Claims 2-16 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 18 is allowable over the prior art of record for at least the reason that even though the prior art discloses an apparatus for displaying a three-dimensional image, said apparatus comprising: a light field generating unit, which is configured to receive an incident light beam and generate a three-dimensional light field; and an image revealing medium, which is arranged to receive the three-dimensional light field generated by the light field generating unit,  the prior art fails to teach or reasonably suggest,  that the image revealing medium comprises a fluid with bubbles suspended in the fluid, wherein the bubbles have a size in the range of 40-500 nm, in combination with the other limitations of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Huang (US 6,550,167) discloses an advertisement stand that utilizes a supply of fine air bubbles to create a dimensional display.  However, Huang does not explicitly disclose the claimed size of the bubbles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872